mo Oo SN DN vn FP WO WV

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Gregg S. Kleiner, State Bar No. 141311
RINCON LAW LLP
268 Bush Street, Suite 3335

San Francisco, California 94104
Telephone No.: 415-672-5991
Facsimile No.: 415-680-1712

Email: gkleiner@rinconlawllp.com

Counsel for DORIS A. KAELIN,

Trustee in Bankruptcy
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
In re Case No. 18-50398 MEH
Chapter 7

TECHSHOP, INC., Hon. M. Elaine Hammond

STIPULATION AVOIDING SECURED
Debtor. LIEN AND RECLASSIFYING CLAIM
(Autodesk, Inc.)

 

This Stipulation Avoiding Lien and Reclassifying Claim (‘Stipulation’) is made by and
between counsel for: (i) Doris Kaelin, the duly appointed and acting Chapter 7 Trustee (“Trustee”)
of the bankruptcy estate of TechShop, Inc. (“Debtor”); and (ii) Autodesk, Inc. (“Autodesk”). The
Trustee and Autodesk are each a “Party” and collectively the “Parties.”

RECITALS

A. The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on
February 26, 2018 (“Petition Date”). Soon after the Petition Date, the Trustee was appointed to
administer the assets of the Debtor’s estate.

B. Prior to the Petition Date, Autodesk loaned to the Debtor the total principal amount
of $14,500,000 (“Loan”). The Loan was memorialized in three promissory notes, each bearing
interest at 5% per annum, with the promissory notes bearing the following dates and principal
amounts: March 9, 2011, principal amount $6 million; January 24, 2012, principal amount $5

million; and March 12, 2013, principal amount $3.5 million. Copies of the three notes executed by

 

 
Oo oH NI Dn nO FF WY HV

10
il
“12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

the Debtor are attached as exhibits to the proof of claim filed by Autodesk on July 26, 2018, Claim
230 (“Claim”). As part of the Loan, the Debtor also executed a security agreement dated March 9,
2011, in favor Autodesk.

C. On January 5, 2018, less than 90 days prior to the Petition Date, Autodesk caused to
be recorded with the California Secretary of State a financing statement, Document No. 18-
7626032601, which covers virtually all collateral owned by the Debtor and is intended to secure the
Autodesk Loan (such security interest, the “Autodesk Lien”).

D. The Trustee submits that the recordation of the Autodesk Lien constitutes transfers
of property of the Debtor, which transfer may be avoided pursuant to 11 U.S.C. § 547(b). Autodesk
disputes that the Autodesk Lien is an avoidable preferential transfer.

E. Subject to the provisions of this Stipulation, the Trustee and Autodesk seek to resolve
their disputes with regard to the Autodesk Lien and the Claim.

| STIPULATION

Now, therefore, for good and valuable consideration, the Parties stipulate and agree as
follows:

1. The foregoing recital paragraphs are incorporated herein by this reference.

2. Autodesk stipulates and agrees that the Autodesk Lien is hereby avoided, for all
purposes, pursuant to 11 U.S.C. § 547(b) and the avoided Autodesk Lien is automatically preserved
for the benefit of the estate pursuant to 11 U.S.C. § 551.

3. The Claim is hereby reclassified as an unsecured, non-priority Claim and shall be
allowed in the amount of $18,978,611.11. The Claim shall be treated by the Trustee as an allowed
general unsecured claim.

4. Autodesk expressly acknowledges and agrees that all funds collected by the Trustee
prior to or subsequent to the execution of this Stipulation shall be free and are free of any liens,
claims, interests, encumbrance or restriction by Autodesk, notwithstanding any prior agreement or
order to the contrary.

5. Counsel represents and warrants that he / she has been duly authorized and has the

requisite authority to execute and deliver this Stipulation on behalf of such Party and bind their

 

 
oO Oo YN DD A HR WHO YH

NHN NO NY NHN NO NN BDO KR ROR Ree ee ee ee a
oN DN UN HR Ww NY KF DOD Oo Oo HS DR TW KR DH PO #F CO

 

 

respective Party(ies) to the terms and conditions of this Stipulation. This Stipulation shall be binding
upon the Parties thereto, their successors and assigns. |

6. The Parties agree that the Bankruptcy Court shall have exclusive jurisdiction over
any dispute arising out of this Stipulation and, if necessary, hereby stipulate to an order providing
such jurisdiction.

7. This Stipulation shall be construed under the laws of the State of California, except

to the extent controlled by federal bankruptcy law.
RINCON LAW LLP

DATED: December 10, 2019

By: /s/ Gregg S. Kleiner
GREGG S. KLEINER
Counsel for DORIS A. KAELIN,
Trustee in Bankruptcy

WILSON SONSINI GOODRICH & ROSATI

MARSHA SUKACH
Counsel for AUTODESK, INC.

DATED: December _\\ , 2019

 
